Case 7:19-cv-06233-AEK Document 1-1 Filed 07/03/19 Page 1 of 8




                    Exhibit A
FILED: WESTCHESTER COUNTY CLERK 06/19/2019 03:57 PM                                                                                                                                                      INDEX NO. 59414/2019
NYSCEF DOC. NO. 2 Case 7:19-cv-06233-AEK Document 1-1 Filed 07/03/19 Page  2 of 8NYSCEF: 06/19/2019
                                                                      RECEIVED




          STATE            OF         NEW YORK
          SUPREME                     COURT:                 COUNTY                OF WESTCHESTER


            RENAMBA,                        LLC


                                                                              Plaintiff,                                                                  VERIFIED                    COMPLAINT
                            vs.


            RED           MORTGAGE                          CAPITAL,                LLC                                                                   Index        No.:


                                                                              Defendant.



                                                                                         ("Renamba"
                          Plaintiff,                 Renamba,              LLC,                                            or     "Plaintiff"),                   by      and        through             its         attorneys,


          Hinman,              Howard                 &     Kattell,         LLP,          as   and         for      its        Complaint                  against         defendant,               Red              Mortgage


                                                                     "RED"
          Capital,          LLC           (hereinafter                              or "Defendant"),                            alleges          the      following:



                                                                                                           PARTIES


                          1.                Plaintiff             Renamba,               LLC,         is    a limited                    liability         company                  organized             and          existing


          pursuant             to     the      laws        of     the     State     of     New        York           with          its        principal           place        of    business            located            at 34


          Shelter         Rock            Rd      North          Hills,     New       York        11040.



                          2.                Renamba                is in the        business           of     real         estate          development.



                          3.                Upon           information              and     belief,         at all         times           herein         mentioned,                 Red       Mortgage                 Capital,


          LLC        is    a limited                 liability          company            organized               and           existing            pursuant             to    the      laws       of         the     State        of


                                                                                                                                                                                         80'
          Delaware              with           its    principal           place      of     business              located                at     10     West        Broad            St          Floor           Columbus,


          Ohio       43215.



                          4.                Upon           information              and     belief,         RED            is in the            business           of providing                financial              services,


          including,                but     not      limited         to commercial                lending.



                                                                                  JURISDICTION                              AND               VENUE


                          5.                Plaintiff            repeats      and        realleges           the      allegations                    set forth         in paragraphs                    1 through              4.




                                                                                                            1 of 7
FILED: WESTCHESTER COUNTY CLERK 06/19/2019 03:57 PM                                                                                                                                                   INDEX NO. 59414/2019
NYSCEF DOC. NO. 2 Case 7:19-cv-06233-AEK Document 1-1 Filed 07/03/19 Page  3 of 8NYSCEF: 06/19/2019
                                                                      RECEIVED




                       6.                 Jurisdiction                  is     proper          pursuant              to     N.Y.C.P.L.R.                    §     302(a)(1)              as       RED          transacts


          business          and        contracts           to supply                goods        and      services           within          the      State       of New           York           and        the     subject


          matter       of      this      action         relates         specifically                to RED's              actions          within       this      state.



                       7.                 Venue           is proper                pursuant          to N.Y.C.P.L.R.                        § 503(a)            as the        cause         of    action            arose         in


          Westchester                  County.



                                                                                         BACKGROUND                                FACTS


                       8.                 Plaintiff          repeats               and     realleges          the     allegations                 set forth       in paragraphs                       1 through                7 as


          if   fully   set       forth        herein.



                       9.                 On        August              8,     2013,          the      Parties            hereto       entered             into      a Mortgage                       Loan           for        the


          principal            amount              of    $29,559,600.00                        whereas              Renamba                was       the       Mortgagor               and            RED           was         the


          mortgagee              (hereinafter               the     "Loan").



                         10.              The       Loan          was        assigned           RMC           Loan         # XX-XXXXXXX.



                         11.              The       Loan          was        for     Renamba             to purchase                 the     land     located            at 25     Saxon              Woods               Road,


          Scarsdale,            NY         10605.



                         12.              The       Loan          was        recorded          at the      Office           of the         Clerk      of Westchester                   County,               New           York


          on November                    4, 2013           as control               number           532333362.



                         13.              On July           29,     2014,            the      Parties         entered         into         a Consolidated,                    Modified                and     Extended


          Mortgage              for     the     Loan        (hereinafter                 "Modification                     Agreement").                 (Attached              hereto            as Ex.            A).



                         14.              Section           28     of        the     Modification                   Agreement                provided             that        Renamba                 would              pay     "a


                                                           fee"
          reasonable                  attorney's                        if RED           became          a party           to any          suit     or action            by    reason            of    the     Loan.



                       15.                There          were       two        lawsuits             against         RED        related            to the      Loan         after      the        execution                of the


          Modification                  Agreement.




                                                                                                                     2



                                                                                                          2 of 7
FILED: WESTCHESTER COUNTY CLERK 06/19/2019 03:57 PM                                                                                                                                                         INDEX NO. 59414/2019
NYSCEF DOC. NO. 2 Case 7:19-cv-06233-AEK Document 1-1 Filed 07/03/19 Page  4 of 8NYSCEF: 06/19/2019
                                                                      RECEIVED




                          16.                In 2017,              Renamba                expressed             its     desire          to pay         off     the        Loan.



                          17.                On December                         15,     2017,        Red     first        issued         Renamba                   a payoff          statement              for     the      Loan.



                          18.                The       payoff              statement              included,             without               any         further         detail,         a single           line      item        for


          Legal          Fees      in    the       amount             of    $1,130,100.96                     (hereinafter                the        "Legal           Fees").



                          19.                On the           same         day,          in response            to this          statement,                 Renarñba              objected            to the        amount            of



          Legal          Fees      via       email          and       requested               a detailed              itemization               of    the      Legal           Fee      demand.



                          20.                Later          that     day,        RED          responded               by       refusing             to issue          a breakdown                   of the         Legal        Fees


          on     the     basis        that     "the          scope         and         nature      of the        legal          work          is protected                by      attorney-client                  privilege";



          apparently              suggesting                  that     Renaiñba                  must       simply             pay      the     fee       demand              without          review.



                          21.                On December                         16,     2017,        Renamba                  again      requested                  detail         supporting              the     Legal        Fee


          demand.



                          22.                On December                         18,      2017,         RED           again          refused          to     issue         the      requested            itemization                  of


          the     fee.



                          23.                On       January               12,        2018        RED          again            issued             a payoff              statement              to    Renamba,                  still



          including              a single            line      item        for     the     same         Legal          Fees.



                          24.                On January                22,        2018,          Renamba               again         objected              to the         Legal       Fees       and        requested            that



          they     be lowered                  to an amount                       that     was      reasonable                  and      supported                  via    the      invoices          at issue.



                          25.                On       January               23,        2018,          RED         responded                    to     Renamba                    saying        that         they       will       not


          negotiate             the      fee       and       that      Renamba                  had     no      choice            but     to        pay      the      Legal          Fees      or     the     Loan            would


          continue          to remain                 outstanding.




                                                                                                                           3



                                                                                                                3 of 7
FILED: WESTCHESTER COUNTY CLERK 06/19/2019 03:57 PM                                                                                                                                                          INDEX NO. 59414/2019
NYSCEF DOC. NO. 2 Case 7:19-cv-06233-AEK Document 1-1 Filed 07/03/19 Page  5 of 8NYSCEF: 06/19/2019
                                                                      RECEIVED




                            26.              On January                 25,     2018,           RED         issued            another             payoff           statement            that    still         included           the


          Legal        Fees         of $1,130,100.96.



                            27.              The      timing        and         terms           of    the    underlying                       transaction              were        critical     to       the       plaintiff's


          financial           viability.



                            28.              After       making           its objections                 clear          and        expressly            reserving               its rights,       Renamba                  closed


          the     transaction                 on      January           31,         2018        and      paid        the          Legal          Fees        included             in    the    transaction                 under


          protest           and     duress.



                            29.              Renamba,             both         directly          and        through               its    counsel,            has    made          several       demands                to RED


          to review               the    descriptions              underlying                   the     Legal           Fees.



                            30.              RED          has      refused                and         continues               to         refuse         to     allow            Renamba                 to        review         the


          descriptions                  of   the     Legal        Fees.



                            31.              Renamba             now           brings        this       action          to     recover             amounts              due       and     owing              to    them      from


          RED         for     the       extortionate              and         unreasonable                  Legal            Fees         Renamba              was       forced           to pay.



                                                                AS AND                FOR            A FIRST                  CAUSE                OF ACTION


                            32.              Plaintiff          repeats             and    realleges              the       allegations               set      forth       in     paragraphs                 1 through            31


          as if fully             set    forth       herein.



                            33.              The      Modification                   Agreement                   is a valid               and     enforceable                 contract.



                            34.              On their           face,         the    fees       demanded                    and         subsequently                paid        are     deemed               unreasonable


          based        on     the       facts        of the      underlying                 causes          of    action                as they      potentially                pertain        to RED.



                            35.              Defendant              breached                 Section              28         of         the      Modification                    Agreement                    by     charging


          Plaintiff          Legal           Fees        that    were         unreasonable.




                                                                                                                        4



                                                                                                              4 of 7
FILED: WESTCHESTER COUNTY CLERK 06/19/2019 03:57 PM                                                                                                                                                      INDEX NO. 59414/2019
NYSCEF DOC. NO. 2 Case 7:19-cv-06233-AEK Document 1-1 Filed 07/03/19 Page  6 of 8NYSCEF: 06/19/2019
                                                                      RECEIVED




                            36.            As      a result,         Plaintiff            has        been        damaged                and      is entitled                 to recovery            in   an amount          to


          be determined                    after       review          of    the     descriptions                  underlying                 the    legal           bills        at issue.



                                                           AS AND                  FOR           A SECOND                        CAUSE              OF          ACTION


                            37.            Plaintiff          repeats             and     realleges               the        allegations             set        forth        in   paragraphs             1 through         36


          as if     fully         set forth         herein        in      full.



                            38.            Defendant              has        been        unjustly             enriched             by    virtue          of the         Plaintiff          paying        them    the    fees


          demanded.



                            39.            Defendant               benefitted                                       paid           exorbitant               and         unreasonable                 Legal       Fees      by
                                                                                                by     being


          Plaintiff.



                            40.            Defendant              received               this        benefit        at the         Plaintiff's             expense.



                            41.            Equity          and     good            conscience                  require           restitution.



                            42.            As      a result,           Plaintiff           is entitled              to       restitution            in     an        amount           to     be    detennined           after


          review        of        the    descriptions              underlying                   the     legal       bills         at issue.



                                                              AS AND                 FOR             A THIRD                  CAUSE               OF       ACTION


                            43.            Plaintiff          repeats             and     realleges               the        allegations             set        forth        in   paragraphs             1 through         42


          as if     fully         set    forth      herein.



                            44.            Defendant               has            breached              the       implied               covenant                of      good         faith        and     fair   dealing


          underlying               the     Modification                     Agreement.



                            45.            Plaintiff          fulfilled            all    obligations               required               under          the     Modification                    Agreement.



                        46.                Defendant              denied             Plaintiff            their          right       under          the     Modification                     Agreement           to     only


          pay      attorney's              fees     that      were          reasonable.




                                                                                                                         5



                                                                                                               5 of 7
FILED: WESTCHESTER COUNTY CLERK 06/19/2019 03:57 PM                                                                                                                                            INDEX NO. 59414/2019
NYSCEF DOC. NO. 2 Case 7:19-cv-06233-AEK Document 1-1 Filed 07/03/19 Page  7 of 8NYSCEF: 06/19/2019
                                                                      RECEIVED




                        47.              As      a result,       Plaintiff           has    been         damaged               and     is entitled                  to recovery          in    an amount            to


          be      determined             after     review         of the       descriptions               underlying                 the      legal         bills      at issue.




                        WHEREFORE,                            Plaintiff         demanded               judgment                against         Defendant                 as follows:


                        A.               Upon        the      First       Cause       of    Action,         awarding                 damages                in   an amount          to be determined


          after     review          of   the     descriptions              underlying              the     legal       bills         at issue;



                        B.               Upon           the     Second            Cause          of      Action,               awarding               damages                in    an         amount        to      be



          determined            after         review          of the      descriptions               underlying                the     legal        bills        at issue;



                        C.               Upon        the      Third       Cause        of Action,              awarding               damages               in      an amount           to be determined


          after     review          of   the     descriptions              underlying              the     legal       bills         at issue;         and



                        D.               Awarding               such         other         and       further          relief          as      the      Court            deems       just         and      proper,



          including           the    costs        and      disbursements                   of this       action.




          Dated:         June        _1$_,       2019

                         Binghamton,                    New       York                                         Ronald            L.3reene,                   Esq.

                                                                                                               HINMAN,                     HOWARD                      & KATTELL,                   LLP
                                                                                                               Attorneys                for    Plaintiff,              Renamba,               LLC
                                                                                                                80     Exchange                Street,           P.O.     Box      5250

                                                                                                               Binghamton,                     NY           13902-5250
                                                                                                                   [Telephone:                (607)          723-5341]
                                                                                                               rgreene@hhk.com




                                                                                                               6



                                                                                                      6 of 7
FILED: WESTCHESTER COUNTY CLERK 06/19/2019 03:57 PM                                                                                                                       INDEX NO. 59414/2019
NYSCEF DOC. NO. 2 Case 7:19-cv-06233-AEK Document 1-1 Filed 07/03/19 Page  8 of 8NYSCEF: 06/19/2019
                                                                      RECEIVED




                                                                                           VE_RIFICATION




            STATE           OF NEW          YORK                      )
                                                                      ) SS.:
            COUNTY            OF BROOME                               )




                        AMBA      SHARMA,                     being              duly      sworn,       deposes     and      says    that     deponent          is the    Manager         of
            Plaintiff       RENAMBA,    LLC                      in       the     within      action;      that   deponent          has     read    the     forcgaiag      Complaint
            and    knows       the      contents         thereof;           that        the   same      is true   to dnone-t's              own      kñcw1cdge,           except    as to
            the    matters       therein        stated      to        be        alleged       on    information        and     belief,       and     that     as to     those   matters
            deponent         believes       it to be true.




                                                                                                     Amba     Sharma


            Subscribed         and      sworn      to before               me
            this                        of June,     2019.
                        o      day


                                                                                                                                SARAH              ROUKE
                                                                                                              NOTARY         PUBLIC         STATE         OF NEW YORK
               U        Notary       P      lic                                                                        WESTCHESTER                    COUNTY
                                                                                                                             LIC. # 01RO6358372
                                                                                                            COMM.      EXR            5/f/2r)21




                                                                                                   7 of 7
